IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                               RENDERED: DECEMBER 16, 2021
                                                       NOT TO BE PUBLISHED

               Supreme Court of Kentucky
                               2020-SC-0218-WC


RAY HENRY PICKETT                                                   APPELLANT



                    ON APPEAL FROM COURT OF APPEALS
V.                   NOS. 2018-CA-0415 & 2018-CA-0551
                     WORKERS’ COMPENSATION BOARD
                             NO. WC-15-01910



FORD MOTOR COMPANY (LAP);                                            APPELLEES
COMMONWEALTH OF KENTUCKY, EX REL.
DANIEL CAMERON, ATTORNEY GENERAL;
HONORABLE. R. ROLAND CASE,
ADMINISTRATIVE LAW JUDGE; AND
WORKERS’ COMPENSATION BOARD




                  MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

                               I. BACKGROUND

      Ray Pickett began working on the assembly line for Ford Motor Company

in 2012. Pickett claimed the repetitive nature of his job caused him to become

occupationally disabled, which condition required a cervical fusion. After

returning to work from the neck surgery, Pickett asserts he sustained a second

work-related injury, this one to his left shoulder, when another employee

lowered the back hatch of a vehicle onto it.
      The Administrative Law Judge (ALJ) found the neck injury preexisted

Pickett’s employment at Ford but found the shoulder injury compensable and

awarded temporary total disability benefits and permanent partial disability

benefits in his July 2017 order. The ALJ limited the award to the version of

KRS 342.730(4) enacted in 1996, terminating Pickett’s benefits when he

qualified for normal old-age Social Security benefits. Both parties filed motions

for reconsideration, which the ALJ overruled, noting this Court’s opinion in

Parker v. Webster Cnty. Coal, LLC (Dotiki Mine), 529 S.W.3d 759 (Ky. 2017) had

yet to reach finality. In Parker, a majority of this Court held the 1996 version

of KRS 342.730 was unconstitutional.

      Pickett and Ford both appealed to the Workers’ Compensation Board. By

the time the Board considered the appeal, the Parker opinion had become final.

The Board vacated the ALJ’s opinion and order and remanded the matter,

directing the ALJ to apply the “tier down” provisions of the 1994 version of KRS

342.730(4). Both parties then appealed to the Court of Appeals, which vacated

and remanded Pickett’s claim to the ALJ, directing him to apply the current

version of KRS 342.730(4) pursuant to this Court’s opinion in Holcim v.

Swinford, 581 S.W.3d 37 (Ky. 2019), which held the 2018 amendment to KRS

342.730(4) was retroactive.

      Pickett now appeals to this Court, arguing the retroactive application of

KRS 342.730(4) is unconstitutional, violating his rights to due process and

equal protection pursuant to the Fourteenth Amendment of the United States

Constitution and Sections 1, 2, and 3 of the Kentucky Constitution. Pickett



                                        2
also contends the statute amounts to the state exercising absolute and

arbitrary power. Finally, he claims the fact that only certain statutes in the

House Bill containing the amendment to KRS 342.730(4) were deemed

retroactive amounts to “special legislation” in violation of Sections 59 and 60 of

the Kentucky Constitution.


                                     II. ANALYSIS

      KRS 342.730(4) concerns the termination of workers’ compensation

benefits. In Parker, 529 S.W.3d 759, this Court found the then-current 1996

version of KRS 342.730(4) unconstitutional on equal protection grounds. The

1996 version of the statute tied the termination of workers’ compensation

benefits to the time at which the employee qualified for old-age Social Security

benefits. This Court held this was an arbitrary distinction with no rational

relation to a legitimate state interest.

      In Holcim, 581 S.W.3d at 41, this Court considered whether a 2018

version of KRS 342.730(4) could be applied retroactively. Quoting a Legislative

Research Commission comment beneath the statute, we held in Holcim that the

amendment “applies to those cases which ‘have not been fully and finally

adjudicated, or are in the appellate process, or for which time to file an appeal

[h]as not lapsed, as of the effective date of this Act.’” Id. at 44.

      Whereas the pre-Parker version of KRS 342.730(4) linked workers’

compensation benefit termination to the time at which the worker qualified for

old-age Social Security benefits (and thereby violated an individual’s right to

equal protection under the law by arbitrarily treating similarly-situated


                                           3
individuals differently), the 2018 version of the statutory subsection links the

termination of benefits to the injured employee attaining a particular age.

Under the amendment, a claimant’s benefits terminate on his or her seventieth

birthday or four years after his or her work injury or exposure, whichever

occurs later. Pickett argues this statute is constitutionally infirm on multiple

grounds.

   A. Equal Protection

      Pickett argues the amendment to KRS 342.730(4) violates his rights to

equal protection under the law, as guaranteed by the United States and

Kentucky Constitutions. The basis for his argument is that the amendment

treats older injured workers and younger injured workers differently.

      The 14th Amendment of the United States Constitution and Sections 1,

2, and 3 of the Kentucky Constitution contain the respective federal and state

equal protection clauses. Their “goal . . . is to ‘keep[ ] governmental decision

makers from treating differently persons who are in all relevant respects alike.’”

Vision Mining, Inc. v. Gardner, 364 S.W.3d 455, 465 (Ky. 2011) (quoting

Nordlinger v. Hahn, 505 U.S. 1, 10 (1992)). Because “[w]orkers’ compensation

statutes concern matters of social and economic policy,” if a rational basis or

substantial and justifiable reason supports the classifications they create, we

must uphold it. Id. at 466 (citing Cain v. Lodestar Energy, Inc., 302 S.W.3d 39,

42 (Ky. 2009)). “In sum, we will uphold the age limitation here so long as it

rationally relates to a legitimate state objective.” Cates v. Kroger, 627 S.W.3d

864, 871 (Ky. 2021).



                                         4
      As this Court has stated, “acts of the legislature carry a strong

presumption of constitutionality.” Wynn v. Ibold, Inc., 969 S.W.2d 695, 696

(Ky. 1998). “Doubts regarding constitutionality must be resolved in favor of

upholding the law.” Cates, 627 S.W.3d at 870. Furthermore, “the principle of

reducing workers’ compensation benefits at an age when workers typically

become eligible for alternative forms of income replacement is not new to

Kentucky.” Wynn, 969 S.W.2d at 696.

      We took up the constitutionality of the 2018 amendment to KRS

342.730(4) in Cates, 627 S.W.3d at 871, holding, “the current version of KRS

342.730(4) is not violative of the Equal Protection Clause because the age

classification is rationally related to a legitimate state purpose.” We do not

depart from that recent holding today.

      As this Court held in Parker, “[t]he rational bases for treating younger

and older workers differently [are]: (1) it prevents duplication of benefits; and

(2) it results in savings for the workers’ compensation system.” 529 S.W.3d at

768. Four years later, we stated, “we remain convinced that preventing a

duplication of wage-loss protection programs and promoting the solvency of the

workers’ compensation system are legitimate state interests.” Cates, 627

S.W.3d at 870. We are unpersuaded to deviate from this position by Pickett’s

arguments that KRS 342.730(4) does not prevent duplicative income

replacement benefits, avoid duplicative governmental benefits, or provide a

savings for the workers’ compensation system; nor are we convinced that

savings to the workers’ compensation system is not a valid basis to uphold a



                                         5
statute in the face of an equal protection argument. Again, today, we hold the

statute passes the rational basis test as it “treats alike all those who receive

workers’ compensation benefits.” Id. at 871.

      Pickett argues that even if the statutory amendment were constitutional

on equal protection grounds (as we have held), it is unconstitutional to apply

the statute retroactively to his claim, as his injury occurred before the effective

date of the amendment. However, “[t]he legislature ‘may amend the law and

make the change applicable to pending cases, even when the amendment is

outcome determinative.’” Id. (quoting Bank Markazi v. Peterson, 578 U.S. 212

(2016)). Here, this Court declared one version of the statutory subsection

unconstitutional and the legislature passed a new subsection, providing for

retroactive effect—and the legislature was within constitutional bounds in so

doing.

   B. Due Process

      Pickett next contends the retroactive application of KRS 342.730(4)

stripped him of his property right to workers’ compensation benefits in

violation of his due process rights, as he did not receive prior notice or a

hearing. We addressed this issue in Cates, holding the claimants had no

vested right in the duration and amount of their benefits “until they have

received a final judgment in their favor.” Cates, 627 S.W.3d at 873. The same

is true here. Because Pickett had no vested right in the duration of his

benefits, a statute terminating them at a specific age did not deny him due

process.



                                         6
   C. Absolute and Arbitrary Power

      Pickett also asserts KRS 342.730(4) amounts to an exercise of absolute

and arbitrary power in conflict with his rights pursuant to Sections 1, 2, and 3

of Kentucky’s Constitution. Specifically, Section 2 of the Kentucky

Constitution, reads, “[a]bsolute and arbitrary power over the lives, liberty and

property of freemen exists nowhere in a republic, not even in the largest

majority.” Courts in this Commonwealth have recognized for half a century

that when a “legislative body acts in a purported policy-making or law-making

function . . . the concept of what is ‘arbitrary’ is much more narrowly

constricted . . . .” City of Louisville v. McDonald, 470 S.W.2d 173, 178 (Ky.

1971). Such an action is only “arbitrary if there is no rational connection

between that action and the purpose for which the body’s power to act exists.

Where the existence of such rational connection is ‘fairly debatable’ the action

will not be disturbed by a court.” Id.

      This Court has “consistently held that treating older injured workers

differently from younger injured workers is rationally related to the legitimate

government interests in preventing a duplication of benefits and saving money

for the workers’ compensation system.” Cates, 627 S.W.3d at 869. KRS

342.730(4) does not amount to an arbitrary exercise of power.

   D. Special Legislation

      Finally, Pickett argues KRS 342.730(4) violates Kentucky’s constitutional

provisions regarding special legislation found in Sections 59 and 60, as only




                                         7
certain statutes amended in House Bill 2 containing the legislation were made

retroactive. Section 59 of the Kentucky Constitution states, in pertinent part:

      The General Assembly shall not pass local or special acts
      concerning any of the following subjects, or for any of the following
      purposes, namely:

      ....

      Fifth: To regulate the limitation of civil or criminal causes.

      ....

      Twenty-fourth: To regulate labor, trade, mining or
      manufacturing. . . .

      Pickett links this argument to his equal protection argument—essentially

arguing the legislation’s retroactivity is arbitrary. He also makes the argument

that older injured workers are discriminated against because if they receive

permanent partial disability benefits, they will not receive the entirety of their

awards unlike younger injured workers. This is another attempt at making the

same argument under a different veil. We reject it, too, as all injured workers’

benefits terminate at age seventy under the amendment.

      This Court addressed a similar special legislation argument in Cates, 627

S.W.3d at 872, holding the amended statutory subsection was not special

legislation as it did not apply “to a particular individual, object or locale.”

(Citing Calloway Cnty. Sheriff’s Dep’t v. Woodall, 607 S.W.3d 557, 573 (Ky.

2020)). We held in Cates, “[t]he argument that the statute differentiates

between older and younger workers is a classification argument, which is

properly considered under sections 1, 2, and 3 of the Kentucky Constitution.”




                                          8
Id. And, just as in Cates, we reiterate: “KRS 342.730(4) is simply not special

legislation.” Id.


                                 III. CONCLUSION

      For the foregoing reasons, we affirm the Court of Appeals and remand to

the ALJ for further proceedings consistent with this opinion.

      All sitting. All concur.



COUNSEL FOR APPELLANT:

Ched Jennings
Jennings Law Offices


COUNSEL FOR APPELLEE, FORD MOTOR COMPANY (LAP):

George T. T. Kitchen, III
Sewell & Neal, PLLC


COUNSEL FOR APPELLEE, COMMONWEALTH OF KENTUCKY, EX REL.
DANIEL CAMERON, ATTORNEY GENERAL:

Matthew F. Kuhn
Brett R. Nolan
Alexander Y. Magera

ADMINISTRATIVE LAW JUDGE:

Hon. R. Roland Case


WORKERS’ COMPENSATION BOARD:

Michael W. Alvey
Chairman




                                       9